DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office Action is in response to the amendment filed 11/16/21. Claims 1, 2, and 8-11 are amended. Claim 13 is canceled. Claims 14-21 are added. Claims 1-12 and 14-21 are allowed.

Claim Rejections - 35 USC § 112
Applicant’s arguments filed 11/16/21 concerning the enablement of the limitations concerning the relative coefficients of light absorbance are convincing. See, specifically, page 8 regarding the specific citations in the specification.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the energy storage device of claim 1 having an electrochemical energy storage system having a top surface being planar (a newly added limitation).
Kuruki teaches that the top surface of the electrochemical energy storage system is parabolic ([0064]). Kuruki does not teach or fairly suggest that the top surface is planar.
While it is known in the prior art to form a similar electrochemical energy storage system having a top surface that is planar (See Pitts US 2011/0117417 Fig. 2 and Shakespeare et al. US 2015/0280284 Figure 1). However, the prior art fails to teach or fairly suggest the optionally transparent substrate of claim 1, and the prior art does not fairly suggest altering the shape of the electrochemical energy storage system of Kuruki to have a different shape, especially since Kuruki describes why the parabolic shape is desired.

Claim 19 combines originally filed claims 1 and 3. Claim 3 was previously indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729